DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 1 are similarly recited in claim 1 of U.S. Patent No. 11,144,390 B2. Specifically, the claimed “method” as recited in claim 1, including its features, are repeated in claim 1 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 1 are rejected under nonstatutory double patenting as being anticipated by claim 1 of U.S. Patent No. 11,144,390 B2.

Claim 2 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 2 are similarly recited in claim 2 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 2 are rejected under nonstatutory double patenting as being anticipated by claim 2 of U.S. Patent No. 11,144,390 B2.

Claim 3 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 3 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 3 are similarly recited in claim 3 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 3 are rejected under nonstatutory double patenting as being anticipated by claim 3 of U.S. Patent No. 11,144,390 B2.

Claim 4 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 4 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 4 are similarly recited in claim 4 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 4 are rejected under nonstatutory double patenting as being anticipated by claim 4 of U.S. Patent No. 11,144,390 B2.

Claim 5 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 5 are similarly recited in claim 5 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 5 are rejected under nonstatutory double patenting as being anticipated by claim 5 of U.S. Patent No. 11,144,390 B2.

Claim 6 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 6 are similarly recited in claim 6 of U.S. Patent No. 11,144,390 B2. Specifically, the claimed “memory controller” as recited in claim 6, including its features, are repeated in claim 6 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 6 are rejected under nonstatutory double patenting as being anticipated by claim 6 of U.S. Patent No. 11,144,390 B2.

Claim 7 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 7 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 7 are similarly recited in claim 7 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 7 are rejected under nonstatutory double patenting as being anticipated by claim 7 of U.S. Patent No. 11,144,390 B2.

Claim 8 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 8 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 8 are similarly recited in claim 8 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 8 are rejected under nonstatutory double patenting as being anticipated by claim 8 of U.S. Patent No. 11,144,390 B2.

Claim 9 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 9 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 9 are similarly recited in claim 9 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 9 are rejected under nonstatutory double patenting as being anticipated by claim 9 of U.S. Patent No. 11,144,390 B2.

Claim 10 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 11,144,390 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claim 10 are similarly recited in claim 10 of U.S. Patent No. 11,144,390 B2. Therefore, the limitations of claim 10 are rejected under nonstatutory double patenting as being anticipated by claim 10 of U.S. Patent No. 11,144,390 B2.

Allowable Subject Matter
Claims 1-10 would be allowed if the Applicant overcomes the nonstatutory double patenting as set forth above.
The following is a statement of reasons for the indication of allowable subject matter:  
Regarding claim 1, Yang (U.S. Patent Application Publication No. 2012/0213001 A1) discloses: A method for accessing a flash memory, comprising:
using an initial gate voltage combination to read the flash memory to obtain first bit sequences;
decoding the first bit sequences read from the flash memory;
if the first bit sequences fail to be decoded, determining . . . the initial gate voltage combination; 
using the . . . look-up table (LUT) containing a plurality of predetermined gate voltage combinations, to output a target gate voltage combination of the plurality of predetermined gate voltage combinations, wherein the target gate voltage combination comprises a plurality of threshold voltage levels;
using the target gate voltage combination to read the flash memory to obtain second bit sequences; and
decoding the second bit sequences to determine readout information of the flash memory (Paragraph [0006]: “In various embodiments, there is provided a method for reading a target memory sector of a memory. The method comprises, based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages, performing a first read operation on the target memory sector. The method further comprises determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages. The method also comprises using the second one or more reference voltages, performing a second read operation on the target memory sector.”
Paragraph [0021]: “In various embodiments, data is read by the read control module 16 from the memory 14 in the unit of memory sectors. That is, data bits from memory cells of a memory sector of the memory 14 are read during a single read cycle. During a read cycle, the read module 26 applies a reference voltage to individual memory cells of a memory sector. For a given memory cell, the read module 26 determines whether a voltage level of the memory cell is higher or lower compared to the applied reference voltage. Based on this determination, the estimation module 18 and/or the decoder module 22 estimates whether a bit zero or a bit one is stored in the memory cell, e.g., if the memory cell is a SLC. If the memory cell is a MLC, multiple reference voltages are applied to estimate the bits stored in the memory cell. Thus, a read cycle is associated with one or more reference voltages, which are applied to the memory cells of a memory sector of the memory 14 during the read cycle.”
Paragraph [0022]: “The estimation module 18 provides a soft estimation for the data bits of the memory cells of a memory sector of the memory 14, when the read module 26 reads data from the memory sector of the memory 14. That is, the estimation module 18 provides in the form of log-likelihood ratios (LLRs), probability of each data bit being 0 or 1. The LLRs are indicative of a confidence in zero (‘0’) or one (‘1’) for each data bit read from the memory 14. Based on the estimated LLRs for the data bits, the decoder module 22 decodes the data. Estimation of LLRs directly affects the decoder performance, and the performance of the memory system 10.”
Paragraph [0023]: “Thus, a positive LLR indicates a greater probability of the data bit being equal to 0, and a negative LLR indicates a greater probability of the data bit being equal to 1. That is, a sign of the LLR provides an estimation of the data bit, and a magnitude of the LLR provides a reliability of the estimation (e.g., |LLR|=0 means the estimation is completely unreliable, and |LLR|=∞ means that the estimation is completely reliable and the bit value is known).”
Paragraph [0024]: “The decoder module 22 performs a decoding operation using iterative soft decoding techniques. For example, the decoder module 22 employs error correcting codes (ECC) such as, for example, low density parity check (LDPC) codes, Reed-Solomon (RS) codes, Turbo codes, or any other appropriate iterative soft decoding codes for ECC decoding of data.”
Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0030]: “In practice, the PDF (1) and PDF (0) are usually not known for the memory system 10. Accordingly, the reference voltage v1 (which represents the optimal reference voltage for applying to the memory sectors of the memory 14 during a read cycle) is also not known during the read operations of the memory 14. Furthermore, the optimal reference voltage can change with time for a flash memory (e.g., as the flash memory undergoes more and more number of write, retention and/or read cycles), can vary between two memory sectors of the memory 14, and can also vary between two memory cells of a single memory sector. Accordingly, it is usually not possible to know a priori the optimal reference voltage v1, and accordingly, not possible to correctly apply the optimal reference voltage v1 to the memory 14 during read cycles.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
Paragraph [0046]: “Referring again to FIG. 6, at 612, the read module 26 performs a read cycle on the target memory sector. The read cycle is performed, for example, using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608. Although not illustrated in FIG. 6, at 612, the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608.”
Paragraph [0048]: “At 616, the decoder module 22 determines if the decoding of data, read from the target memory sector at 612, is successful. If decoding is successful, at 640, the read control module 16 successfully completes reading the target memory sector.”
Paragraph [0049]: “If, at 616, the decoding is not successful, at 620 the read control module 16 performs a dynamic LLR updating. As previously discussed, the LLR calibration at 604 and/or the LLR adaption at 608 are performed based on read data from a plurality of memory sectors. However, the target memory cell (on which the read operation is being performed) may have characteristics (e.g., threshold voltage distributions) that are substantially different from other memory sectors of the plurality of memory sectors of the memory 14 (e.g., including memory sectors of a group of memory sector to which the target memory sector belongs). Such differences may be due to, for example, manufacturing variations, over-usage of the target memory sector, and/or the like. That is, the target memory sector may be an out-liner in the plurality of memory sectors of the memory 14 (i.e., the target memory sector may have substantially different threshold voltage distribution compared to an average threshold voltage distributions of various other memory sectors).”
Paragraph [0050]: “In an embodiment, the dynamic LLR updating at 620 is performed using read data corresponding to the target memory sector and/or using the current codeword, where the read data is read anew using a set of reference voltages of higher resolution. For example, read data (e.g., new read data) from the target memory sector (and/or read data using the current codeword) is used to update the desired reference voltages and/or the associated LLRs. As an example, during the dynamic LLR updating, three read cycles, with three different reference voltages, are performed on the target memory sector, and the desired reference voltages and the LLRs are dynamically updated based on the results of the three read cycles. Subsequently, a read cycle is repeated using the updated desired reference voltages and a decoding is performed using the corresponding updated LLRs.”
Paragraph [0051]: “At 622, it is determined if the decoding is successful. If successful, the method ends at 640. If decoding is unsuccessful, the read control module 16 may decide to perform the dynamic LLR updating with a few more (e.g., one, two, or other appropriate number) read cycles, with corresponding new reference voltages of higher resolutions, and, at 628, check if the decoding is successful once again.”
See also Yang ¶ 38–56:
The Examiner finds the reading of the target memory sector of the flash memory based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages to perform the first read operation on the target memory sector as disclosed in Yang teaches the claimed “method for accessing a flash memory, comprising: using an initial gate voltage combination to read the flash memory to obtain first bit sequences”.
The Examiner further finds the read module 26 performing a read cycle on the target memory sector at 612 of Figure 6 using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608 as disclosed in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”. Specifically, the Examiner finds the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608 at 612 of Figure 6 in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”.
The Examiner further finds the determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages as disclosed in Yang teaches the claimed “if the first bit sequences fail to be decoded, determining . . . the initial gate voltage combination; using the . . . look-up table (LUT) containing a plurality of predetermined gate voltage combinations, to output a target gate voltage combination of the plurality of predetermined gate voltage combinations, wherein the target gate voltage combination comprises a plurality of threshold voltage levels”. Specifically, the Examiner finds the read control module 16 performing a dynamic LLR updating of the look up table of the LLR table module 34 when at 616 the decoding is not successful as disclosed in Yang teaches the claimed limitation.
The Examiner further finds the performing of a second read operation on the target memory sector using the second one or more reference voltages as disclosed in Yang teaches the claimed “using the target gate voltage combination to read the flash memory to obtain second bit sequences”. Specifically, the Examiner further finds the repeated read cycle using the updated desired reference voltages and decoding using the corresponding updated LLRs in step 620 of Figure 6 in Yang teaches the claimed limitation.
The Examiner further finds the determination if the decoding is successful at 622 of Figure 6 using the updated desired reference voltages and corresponding updated LLRs as disclosed in Yang teaches the claimed “decoding the second bit sequences to determine readout information of the flash memory.”).
However, the Examiner finds Yang does not teach or suggest the claimed “method for accessing a flash memory, comprising: using an initial gate voltage combination to read the flash memory to obtain first bit sequences; decoding the first bit sequences read from the flash memory; if the first bit sequences fail to be decoded, determining a parameter corresponding to the initial gate voltage combination; using the parameter as an input of a look-up table (LUT) containing a plurality of predetermined gate voltage combinations, to output a target gate voltage combination of the plurality of predetermined gate voltage combinations, wherein the target gate voltage combination comprises a plurality of threshold voltage levels; using the target gate voltage combination to read the flash memory to obtain second bit sequences; and decoding the second bit sequences to determine readout information of the flash memory.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 1 as allowable over the prior art.  

Regarding independent claim 6, Yang (U.S. Patent Application Publication No. 2012/0213001 A1) discloses: A memory controller (read control module 16), comprising:
a receiving circuit (read module 26), for using an initial gate voltage combination to read the flash memory to obtain first bit sequences; and
a control logic circuit (decoder module 22), for decoding the first bit sequences read from the flash memory;
wherein if the first bit sequences fail to be decoded, the control logic circuit determines [a target gate voltage combination] . . . as an input of a look-up table (LUT) containing a plurality of predetermined gate voltage combinations, . . .wherein the target gate voltage combination comprises a plurality of threshold voltage levels; and the receiving circuit uses the target gate voltage combination to read the flash memory to obtain second bit sequences, and the control logic circuit decodes the second bit sequences to determine readout information of the flash memory
 (Paragraph [0006]: “In various embodiments, there is provided a method for reading a target memory sector of a memory. The method comprises, based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages, performing a first read operation on the target memory sector. The method further comprises determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages. The method also comprises using the second one or more reference voltages, performing a second read operation on the target memory sector.”
Paragraph [0021]: “In various embodiments, data is read by the read control module 16 from the memory 14 in the unit of memory sectors. That is, data bits from memory cells of a memory sector of the memory 14 are read during a single read cycle. During a read cycle, the read module 26 applies a reference voltage to individual memory cells of a memory sector. For a given memory cell, the read module 26 determines whether a voltage level of the memory cell is higher or lower compared to the applied reference voltage. Based on this determination, the estimation module 18 and/or the decoder module 22 estimates whether a bit zero or a bit one is stored in the memory cell, e.g., if the memory cell is a SLC. If the memory cell is a MLC, multiple reference voltages are applied to estimate the bits stored in the memory cell. Thus, a read cycle is associated with one or more reference voltages, which are applied to the memory cells of a memory sector of the memory 14 during the read cycle.”
Paragraph [0022]: “The estimation module 18 provides a soft estimation for the data bits of the memory cells of a memory sector of the memory 14, when the read module 26 reads data from the memory sector of the memory 14. That is, the estimation module 18 provides in the form of log-likelihood ratios (LLRs), probability of each data bit being 0 or 1. The LLRs are indicative of a confidence in zero (‘0’) or one (‘1’) for each data bit read from the memory 14. Based on the estimated LLRs for the data bits, the decoder module 22 decodes the data. Estimation of LLRs directly affects the decoder performance, and the performance of the memory system 10.”
Paragraph [0023]: “Thus, a positive LLR indicates a greater probability of the data bit being equal to 0, and a negative LLR indicates a greater probability of the data bit being equal to 1. That is, a sign of the LLR provides an estimation of the data bit, and a magnitude of the LLR provides a reliability of the estimation (e.g., |LLR|=0 means the estimation is completely unreliable, and |LLR|=∞ means that the estimation is completely reliable and the bit value is known).”
Paragraph [0024]: “The decoder module 22 performs a decoding operation using iterative soft decoding techniques. For example, the decoder module 22 employs error correcting codes (ECC) such as, for example, low density parity check (LDPC) codes, Reed-Solomon (RS) codes, Turbo codes, or any other appropriate iterative soft decoding codes for ECC decoding of data.”
Paragraph [0025]: As will be described in more detail herein, the bin history memory 30 stores bin indices for various bin histograms corresponding to probability density functions (PDFs) associated with probabilities of a data bit being 0 or 1, as a function of voltage. Also, the LLR table module 34 includes a look up table (LUT) that maps bin indices of bin histograms to corresponding LLRs that correspond to the probability of each data bit being 0 or 1.”
Paragraph [0030]: “In practice, the PDF (1) and PDF (0) are usually not known for the memory system 10. Accordingly, the reference voltage v1 (which represents the optimal reference voltage for applying to the memory sectors of the memory 14 during a read cycle) is also not known during the read operations of the memory 14. Furthermore, the optimal reference voltage can change with time for a flash memory (e.g., as the flash memory undergoes more and more number of write, retention and/or read cycles), can vary between two memory sectors of the memory 14, and can also vary between two memory cells of a single memory sector. Accordingly, it is usually not possible to know a priori the optimal reference voltage v1, and accordingly, not possible to correctly apply the optimal reference voltage v1 to the memory 14 during read cycles.”
Paragraph [0038]: “FIG. 6 illustrates an example of a method 600 for performing a read operation of a memory sector of the memory 14. During the read operation of FIG. 6, the read control module 16 attempts to read data from, for example, a target memory sector of the memory 14. In an embodiment, the target memory sector is a memory page (e.g., a target memory page) of the memory 14 from which data is to be read. In an embodiment, data from all the memory cells of the target memory sector is read during a read cycle.”
Paragraph [0040]: “While performing the LLR calibration at 604, in an embodiment, multiple read commands are issued for multiple memory sectors of the memory 14, and the associated histograms are generated (e.g., as discussed with respect to FIGS. 2-4). Additionally or alternatively, results from previous read commands are used to generate the histograms. During the LLR calibration at 604, the estimation module 18 estimates threshold voltage distributions for the various memory sectors (e.g., various threshold voltage distribution parameters, e.g., mean values, variances, etc. are estimated). Estimation of the threshold voltage distributions, while performing an LLR calibration, is discussed in more detail in U.S. patent application Ser. No. 12/552,925, filed Sep. 2, 2009, the entire disclosure of which is hereby incorporated by reference in its entirety except for those sections, if any, that are inconsistent with this disclosure.”
Paragraph [0041]: “While performing the LLR calibration at 604 and based on the estimated threshold voltage distributions, one or more desired (e.g., optimal or near optimal) reference voltages are also estimated for future read operations. For example, if only a single read cycle is to be carried out (e.g., if decoding is successful after one read cycle), only a single reference voltage is needed for the read operation. If two read cycles are to be carried out, two reference voltages are needed for the read operation, and so on. The estimation module 18 generates reference voltages for one read cycle, two read cycles, three read cycles, and/or any other appropriate number of read cycles (e.g., four, five, or the like). The estimation module 18 also generates LLRs for various ranges of reference voltages by calibrating and/or updating the LLR table 34 and based on the associated bin histogram indices.”
Paragraph [0046]: “Referring again to FIG. 6, at 612, the read module 26 performs a read cycle on the target memory sector. The read cycle is performed, for example, using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608. Although not illustrated in FIG. 6, at 612, the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608.”
Paragraph [0048]: “At 616, the decoder module 22 determines if the decoding of data, read from the target memory sector at 612, is successful. If decoding is successful, at 640, the read control module 16 successfully completes reading the target memory sector.”
Paragraph [0049]: “If, at 616, the decoding is not successful, at 620 the read control module 16 performs a dynamic LLR updating. As previously discussed, the LLR calibration at 604 and/or the LLR adaption at 608 are performed based on read data from a plurality of memory sectors. However, the target memory cell (on which the read operation is being performed) may have characteristics (e.g., threshold voltage distributions) that are substantially different from other memory sectors of the plurality of memory sectors of the memory 14 (e.g., including memory sectors of a group of memory sector to which the target memory sector belongs). Such differences may be due to, for example, manufacturing variations, over-usage of the target memory sector, and/or the like. That is, the target memory sector may be an out-liner in the plurality of memory sectors of the memory 14 (i.e., the target memory sector may have substantially different threshold voltage distribution compared to an average threshold voltage distributions of various other memory sectors).”
Paragraph [0050]: “In an embodiment, the dynamic LLR updating at 620 is performed using read data corresponding to the target memory sector and/or using the current codeword, where the read data is read anew using a set of reference voltages of higher resolution. For example, read data (e.g., new read data) from the target memory sector (and/or read data using the current codeword) is used to update the desired reference voltages and/or the associated LLRs. As an example, during the dynamic LLR updating, three read cycles, with three different reference voltages, are performed on the target memory sector, and the desired reference voltages and the LLRs are dynamically updated based on the results of the three read cycles. Subsequently, a read cycle is repeated using the updated desired reference voltages and a decoding is performed using the corresponding updated LLRs.”
Paragraph [0051]: “At 622, it is determined if the decoding is successful. If successful, the method ends at 640. If decoding is unsuccessful, the read control module 16 may decide to perform the dynamic LLR updating with a few more (e.g., one, two, or other appropriate number) read cycles, with corresponding new reference voltages of higher resolutions, and, at 628, check if the decoding is successful once again.”
See also Yang ¶ 38–56:
The Examiner finds the reading of the target memory sector of the flash memory based on read data corresponding to a plurality of memory sectors of the memory, estimating first one or more reference voltages and, using the first one or more reference voltages to perform the first read operation on the target memory sector as disclosed in Yang teaches the claimed “using an initial gate voltage combination to read the flash memory to obtain first bit sequences”. Specifically, the Examiner finds the read module 26 performing a read cycle on the target memory sector at 612 of Figure 6 using the desired reference voltages, which were determined and/or updated during the LLR calibration at 604 and/or LLR adaption at 608 as disclosed in Yang teaches the claimed “using an initial gate voltage combination to read the flash memory to obtain first bit sequences”. 
The Examiner further finds the decoder module 22 decodes (e.g., ECC decoding using an appropriate soft decoding algorithm and/or hard decoding) data read by the read module 26, using LLR estimations generated by the estimation module 18 during the LLR calibration at 604 and/or LLR adaption at 608 at 612 of Figure 6 in Yang teaches the claimed “decoding the first bit sequences read from the flash memory”.
The Examiner further finds the determining an error correcting code (ECC) decoding failure of the first read operation and, in response to determining the ECC decoding failure of the first read operation and based on read data corresponding to the target memory sector, updating the estimate of the first one or more reference voltages to generate second one or more reference voltages as disclosed in Yang teaches the claimed “wherein if the first bit sequences fail to be decoded, the control logic circuit determines [a target gate voltage combination] . . . as an input of a look-up table (LUT) containing a plurality of predetermined gate voltage combinations, . . . wherein the target gate voltage combination comprises a plurality of threshold voltage levels”. Specifically, the Examiner further finds the performing of the dynamic LLR updating of the look up table of the LLR table module 34 when at 616 the decoding is not successful as disclosed in Yang teaches the claimed limitation.
The Examiner further finds the performing of a second read operation on the target memory sector using the second one or more reference voltages as disclosed in Yang teaches the claimed “receiving circuit uses the target gate voltage combination to read the flash memory to obtain second bit sequences”. Specifically, the Examiner further finds the repeated read cycle using the updated desired reference voltages and decoding using the corresponding updated LLRs in step 620 of Figure 6 in Yang teaches the claimed limitation.
The Examiner further finds the determination if the decoding is successful at 622 of Figure 6 using the updated desired reference voltages and corresponding updated LLRs as disclosed in Yang teaches the claimed “control logic circuit decodes the second bit sequences to determine readout information of the flash memory.”).
However, the Examiner finds Yang does not teach or suggest the claimed “memory controller, comprising: a receiving circuit, for using an initial gate voltage combination to read a flash memory to obtain first bit sequences; and a control logic circuit, for decoding the first bit sequences read from the flash memory; wherein if the first bit sequences fail to be decoded, the control logic circuit determines a parameter corresponding to the initial gate voltage combination, uses the determined parameter as an input of a look-up table (LUT) containing a plurality of predetermined gate voltage combinations, to output a target gate voltage combination of the plurality of predetermined gate voltage combinations, wherein the target gate voltage combination comprises a plurality of threshold voltage levels; and the receiving circuit uses the target gate voltage combination to read the flash memory to obtain second bit sequences, and the control logic circuit decodes the second bit sequences to determine readout information of the flash memory.” A search of the prior art did not reveal references that taught or suggested these limitations. The Examiner, therefore, finds the limitations of claim 6 as allowable over the prior art.  
	Claims 2-5 and 7-10 would also be allowable due to their dependency on an allowable base claim.

Prior Art
	The prior art of record, considered pertinent to the applicant’s disclosure, is listed in the attached PTO-892 form.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE VALLECILLO whose telephone number is (571)272-7716. The examiner can normally be reached 8:30 A.M. - 4:30 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ALBERT DECADY can be reached on (571)272-3819. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KYLE VALLECILLO/Primary Examiner, Art Unit 2112